DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 & 14 include the limitation regarding a heat shield having the functional language of being configured to selectively cover and uncover the substrate support, which is being regarded as indefinite language as the limitation introduces a condition into the claims that a person having ordinary skill in the art would not know the circumstance of when the heat shield will cover the substrate support versus when the heat shield will uncover the substrate support. Additionally, the applicants original disclosure does not provide support when either condition is true and there is no structure associated with affecting the change in the covered/uncovered state.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by de Ridder et al (9,018,567).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

De Ridder et al discloses a substrate processing apparatus (1) including a
substrate support (24) provided with a support surface for supporting a substrate
thereon, a heat shield (36) and a support heater (54) disposed below the support surface, the support heater constructed and arranged to heat the support surface, wherein the heat shield (36) is constructed and arranged to cover and is inherently capable of uncovering the substrate support in the same way as the applicants invention (SEE Figures 3d & 4 of applicants drawings) the heat shield at least partially forms a chamber (SEE column 4, lines 54-56) constructed and arranged to store the substrate support therein; and the heat shield is separately and independently movable relative to the support surface of the substrate support (ie: the heat shield is a separate structure from the support (24) and is thus capable of movement independently from the support). In re claim 2, de Ridder et al discloses a recess (14) that can be closed with the heat shield to form the chamber constructed and arranged to store the substrate support therein. In re claim 3, de Ridder et al discloses that the chamber is substantially airtight (SEE seal cap 42). In re claim 4, de Ridder et al discloses that the shield comprises thermally insulating material (38) thermally insulating the substrate support. In re claim 5, de Ridder et al discloses that the shield comprises an upper shield (36c) and a cylindrical side shield (36b), which shields are interconnected to define a generally cylindrical chamber to cover and shield the substrate support when no substrate or substrate carrier is on the support surface. In re claim 6, de Ridder et al discloses an actuator constructed and arranged to move at least one of the heat shield and the substrate support with respect to each other so as to move the cover to shield the substrate support when no substrate or substrate carrier is on the support surface (as per column 7, lines 18-51). In re claim 7, de Ridder et al discloses an elevator constructed and arranged to move the substrate support in a vertical direction (SEE column 6, lines 30-41). In re claim 11, de Ridder et al discloses a reaction chamber (12) defining a reaction space and an opening via which the support assembly is at least partly receivable in said reaction chamber, such that a substrate (28) supported thereon is receivable in the reaction space. In re claim 12, de Ridder et al discloses that the apparatus is a vertical thermal furnace (SEE column 3, line 66 – column 4, line 2), wherein the reaction chamber is at least partly formed by a bell jar-shaped reaction tube (10), and wherein the substrate support is at least partly receivable in the reaction tube via the opening at the lower end thereof, such that the support assembly, in a received state, substantially closes off the opening of the reaction tube (SEE door plate 42). In re claim 13, de Ridder et al discloses a substrate carrier (26) connected to the support surface of the substrate support (24) and that is configured to hold at least one substrate (28). In re claim 14, de Ridder et al discloses a substrate processing apparatus (1), including a substrate support (24) provided with a support surface for supporting a substrate thereon, a heat shield (36) and a support heater (54) disposed below the support surface, the support heater constructed and arranged to heat the support surface, wherein the heat shield (36) is constructed and arranged to cover and is inherently capable of uncovering the substrate support in the same way as the applicants invention (SEE Figures 3d & 4 of applicants drawings) and the heat shield is separately and independently movable relative to the support surface of the substrate support (ie: the heat shield is a separate structure from the support (24) and is thus capable of movement independently from the support).  In re claim 15, de Ridder et al discloses a recess (14) that can be closed with the heat shield to form the chamber constructed and arranged to store the substrate support therein. In re claim 16, de Ridder et al discloses that the chamber is substantially airtight (SEE seal cap 42). In re claim 17, de Ridder et al discloses the shield comprises thermally insulated material (38) thermally insulating the substrate support. In re claim 18, de Ridder et al discloses an actuator constructed and arranged to move at least one of the heat shield and the substrate support with respect to each other (as per column 7, lines 18-51). In re claim 19, de Ridder et al discloses an elevator constructed and arranged to move the substrate support in a vertical direction (SEE column 6, lines 30-41). 

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. The applicant has amended claims 1 & 14 in an effort to overcome the rejection of said claims under 35 USC 112(b) or 35 USC 112 (pre-AIA ) to remove the phrase “when no substrate or substrate carrier is on the support surface”, and introducing functional language regarding the heat shield as being configured to selectively cover and uncover the substrate support, however the claims remain rejected in view of the amendment since the introduction of this new language is also indefinite since a person having ordinary skill in the art would not know the circumstance of when the heat shield will cover the substrate support versus when the heat shield will uncover the substrate support and there are no structural elements claimed to support the carrying out of the functional language.  In view of this, the rejection of de Ridder is being maintained, as the heat shield is a separate structure from the support and is thus inherently capable of uncovering the support, such that the applicants argument that the structure (36) only covers the substrate support is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        August 10, 2022